                                          Case 3:18-cv-07591-CRB Document 530 Filed 04/15/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                              IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     CITY AND COUNTY OF SAN                              Case No. 18-cv-07591-CRB
                                         FRANCISCO, et al.,
                                   9
                                                        Plaintiffs,                          ORDER RE CRIME DATA
                                  10                                                         WAREHOUSE NARRATIVES AND
                                                  v.                                         PRODUCTION DEADLINES
                                  11
                                         PURDUE PHARMA L.P., et al.,                         RE: Dkt. No. 524.
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14
                                              Now pending before the Court is the joint discovery dispute letter concerning Plaintiff’s
                                  15
                                       refusal to produce certain “narrative” data from the San Francisco Police Department’s (“SFPD”)
                                  16
                                       Crime Data Warehouse (“CDW”). See Dkt. 524 at 1. After carefully considering the submission
                                  17
                                       and for the reasons stated in the record, the Court rules as follows: (1) the Court orders Plaintiff to
                                  18
                                       produce the narratives for each of the 198 entries in the CDW related to the “Prescription, Forge or
                                  19
                                       Alter” incident code (See Dkt. 524 at 4 (citing Ex. H (Dkt. 524-9) at 4)); (2) the Court orders
                                  20
                                       Plaintiff to identify for Defendants the number of narratives in the CDW attached to an entry with
                                  21
                                       an opioid-specific incident code designated as the “primary” incident code; and (3) once the final
                                  22
                                       number of opioids-specific narratives has been tallied by Plaintiff, the parties shall meet and
                                  23
                                       confer regarding production of the opioid-specific narratives. The parties shall submit an
                                  24
                                       additional dispute letter to the Court if they cannot reach a resolution. Additionally, the following
                                  25
                                       deadlines have been set:
                                  26
                                          x   Walgreens shall produce the hard copy documents that were the subject of the Court’s
                                  27
                                              February 26, 2021 Order (Dkt. 467) on a rolling basis and shall substantially complete
                                  28
                                         Case 3:18-cv-07591-CRB Document 530 Filed 04/15/21 Page 2 of 2




                                   1          production by May 17, 2021.

                                   2      x   Walgreens shall complete production from its remaining seven custodians by May 3, 2021.

                                   3      x   Plaintiff shall produce all of its opioids policies, procedures, and training materials (i.e.,

                                   4          those stored on custodial files and on shared network drives) by May 3, 2021.

                                   5      x   Plaintiff shall produce all documents related to abatement costs in its possession by May

                                   6          14, 2021.

                                   7          Plaintiff also shall meet and confer with Walgreens’ counsel on April 19, 2021 to discuss

                                   8   whether any of the data or documents stored in the CDW—besides the crime narratives discussed

                                   9   above—demonstrate Walgreens’ cooperation with law enforcement. During the meet and confer,

                                  10   Plaintiff will update Walgreens on the number of opioids-specific narratives that Plaintiff has

                                  11   identified in the CDW. This order disposes of Dkt. 524.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13          Dated: April 15, 2021.
                                                                                              JACQUELINE
                                                                                                CQUE ELINE SCOTT CORLEY
                                                                                                                      CORLE EY
                                  14                                                          United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
